May 10, 1972


Honorable Ted Butler                   Opinion No. M-1123
Office of Criminal District
  Attorney                             Re:   Authority of County
Bexar County Courthouse                      Taxing Authority to
San Antonio, Texas 78204                     Levy a Fee on a Mixed
                                             Beverage Late Hours
                                             Permit and Caterer's
                                             Permit Pursuant to
                                             Article 666-15al
Dear Mr. Butler:                             Texas Penal Code

     You have requested our opinion concerning the following
question as presented:

          "Do County taxing authorities have the authority
     to levy a fee on a Mixed Beverage Late Hours Permit and
     a Caterer's Permit pursuant to Article 666-15a1, Texas
     Penal Code as amended, effective April 21, 19711

        Article 666-15, Vernon's Penal Code, (Texas Liquor Control
Act) pertains to the classification of permits under the Texas
Liquor Control Act. Subsections 22 through 25 were added to
Article    666-15 by Acts 1971, 62nd Legislature, Page 687, Chapter
65, Section 8, effective April 21, 1971. Subsection 24 provides
for a Mixed Beverage Late Hours Permit, and specifically pro-
vides:

          "All Sections of this Act which apply to a Mixed
     Beverage Permit also apply to a Mixed Beverage Late
     Hours Permit."

Article 666-15a1, Texas Penal Code, authorizes the Commis-
sioner's Court of each County in the State and the City or Town
wherein the licensed premises are located to levy a fee equal to
one-half the State fee on permits issued under the Texas Liquor
Control Act. This same statute excepts certain named permits,
including Mixed Beverage Permits, during the first, second and
third years of their existence.




                              -5466-
Honorable Ted Butler, page 2      (M-1123)


     The holders of Mixed Beverage Permits under the Texas Liquor
Control Act are therefore specifically exempted from paying
fees to cities, towns or counties during the first, second and
third years of the existence of the permits; and the statute
creating the Mixed Beverage Late Hours Permit specifically de-
clares that all sections of the Act which apply to a Mixed
Beverage Permit also apply to a Mixed Beverage Late Hours Per-
mit.

     Subsection 25 of Article 666-15 provides for a Caterer's
Permit allowing mixed beverage permittees to sell mixed bever-
ages on a temporary basis at a place other than the premises
for which the Mixed Beverage Permit is issued. Subsection 25
(c) specifically provides that:

            “A Caterer's Permit is auxiliary to the primary
       Mixed Beverage Permit held by the permittee."

and,

            "All provisions of this Act applicable to
       the primary permit not inconsistent with this
       Subsection apply to the Caterer's Permit."

Subsection 25(b), states,

            "The provisions of this Act which apply to
       the application and issuance of other permits
       do not apply to the application and issuance of
       a CatererRs Permit,"

Those provisions of the Texas Liquor Control Act dealing with the
application and issuance of a Mixed Beveraqe Permit are specifi-
cally stated not to apply to the application and issuance of a
Caterer's Permit. This would seem to explain why Subsection 25
states that all provisions of the Texas Liquor Control Act appli-
cable to the primary permit apply to a Caterer's Permit except
those that are inconsistent with Subsection 25 itself, Being
auxilliary to the specifically excepted Mixed Beverage Permit,
the Caterer's Permit was thus evidently intended likewise to be
exempt from taxation,

     Article 666-15 as amended, clearly states that all the
provisions of the Texas Liquor Control Act that apply to a




                               -5467..
Honorable Ted Butler, page 3       (M-1123)



Mixed Beverage Permit also apply to a Mixed Beverage Late
Hours Permit and a Caterer's Permit, except the provisions
indicated above with reference to the Caterer's Permit. The
holders of Mixed Beverage Late Hours Permits and Caterer's
Permits are therefore exempted from fees levied by the County
taxing authorities during the first, second and third years of
the existence of the permits.


                        SUMMARY

          County taxing authorities do not have the
     authority to levy a fee on a Mixed Beverage Late
     Hours Permit and a Caterer's Permit during the
     first, second, and third years of the existence
     of the permit, pursuant to Article 666-15, Sub-
     sections 24 and 25, Vernon's Penal Code, and
     Article 666-15a1, Vernon's Penal Code.

                                  VerS")truly yours,

                                  ,/&%.g(,J    :_". 9T{z
                                           C. !4ARTIN
                                           General of Texas

Prepared by William R. Travis
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Ben Harrison
~i.11Campbell
James Quick
Bob Lattimore

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

wOLA WHITE
First Assistant


                                -5466-